Citation Nr: 0407498	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  03-11 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability (characterized as degenerative arthritis, status 
post meniscus and ligament tears), currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to June 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied an evaluation greater than 10 percent 
for the veteran's right knee disability.  The veteran 
subsequently perfected this appeal.

A videoconference hearing before the undersigned was held in 
July 2003.  A transcript of that hearing has been associated 
with the claims folder.  At the hearing, the veteran 
testified that he was laid off due to his disability and was 
last employed in April 2003.  The veteran is essentially 
raising a claim of entitlement to a total disability 
evaluation based on individual unemployability (TDIU) and at 
this time, the Board refers this matter to the RO for the 
appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003). 

In July 2003, the veteran submitted medical records from the 
VA medical center (VAMC) in Nashville for the period from 
approximately August 2000 to July 2003.  On review, the newly 
submitted evidence is relevant to the issue on appeal.  There 
is no indication that the veteran waived his right to have 
this evidence considered by the agency of original 
jurisdiction in the first instance and therefore, this case 
must be remanded to the RO for initial consideration of the 
newly submitted evidence and issuance of a supplemental 
statement of the case (SSOC).  See 38 C.F.R. § 20.1304 
(2003); Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

At the July 2003 hearing, the veteran testified that he 
applied for Workers' Compensation benefits, but his claim was 
denied.  He also testified that he filed a claim for Social 
Security benefits and that this matter was currently pending.  
On review, the claims folder does not contain records 
regarding the veteran's claims with Workers' Compensation or 
the Social Security Administration.

The veteran was afforded VA examinations in May and July 
2002; however, he testified that his right knee disability 
has gotten worse since that time.  As such, additional 
examination is necessary to determine the current nature and 
severity of the veteran's disability.

Accordingly, this case is REMANDED as follows:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).

2.  The RO should obtain the veteran's 
medical records regarding treatment for 
his right knee disability from the VAMC 
Nashville for the period from July 2003 
to the present.  All records obtained 
should be associated with the claims 
folder.  

3.  The RO should request the following 
records concerning the veteran from the 
Social Security Administration: all 
medical records associated with the 
veteran's claim for disability benefits.

4.  The RO should contact the veteran and 
request that he provide records 
associated with his claim for Workers' 
Compensation Benefits, or that he provide 
an authorization for the release of these 
records.  Upon receipt of the appropriate 
authorization, the RO should request all 
records associated with the veteran's 
claim for Workers' Compensation benefits.  

5.  Make arrangements with the 
appropriate medical facility for the 
veteran to be afforded the following VA 
examination: an orthopedic examination to 
determine the current nature and severity 
of the veteran's right knee disability. 
Send the claims folder to the examiner 
for review in conjunction with the 
examination.  All required tests and 
studies, including x-rays, should be 
completed.  The examiner is specifically 
requested to provide the following 
information: 1) comment on whether there 
is any evidence of subluxation and/or 
instability (any such manifestations 
should be characterized as mild, 
moderate, or severe in degree); 2) 
describe applicable ranges of motion 
(flexion and extension) in terms of 
degrees; and 3) comment on the effects of 
pain, weakness and exacerbating episodes 
on range of motion and functionality.  
All findings, and the reasons and bases 
therefore, should be set forth in 
sufficient detail.

6.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to an evaluation greater than 
10 percent for a right knee disability.  
In making this determination, the RO 
should consider whether the veteran is 
entitled to separate ratings for 
arthritis and instability.  See 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  
All applicable laws and regulations 
should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




